El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
¿Actuó acertadamente la corte inferior al declarar sin lugar la moción del acusado para que se le permitiera retirar su alegación de culpabilidad y sustituir ésta por una de ino-cencia? Ésa es la única cuestión que este recurso envuelve.
De los autos se desprende que el apelante Epifanio Franco' Ortiz fné acusado en 16 de mayo de 1949 del delito de biga-mia; que al llamarse el caso en 31 de mayo para la lectura de la acusación compareció personalmente y al manifestar que tenía abogado pero que éste no se bailaba presente, la corte le designó uno de oficio para que lo representara du-rante dicbo acto, haciendo entonces por mediación del mismo alegación de inocencia y solicitando juicio por jurado; que en 29 de junio siguiente el caso fué llamado para juicio y que representado el acusado entonces por otros dos aboga-dos contratados por él mismo, retiró su alegación de inocencia y se declaró culpable del delito imputádole, no sólo por con-ducto de dichos abogados sino también personalmente al preguntarle la corte si ésa era su alegación; que en ese momento él renunció asimismo al término concedido, por la ley para dictarse sentencia en su contra y solicitó que su caso fuese sometido al oficial probatorio a fin de que se de-terminara si tenía derecho a acogerse a la ley sobre sentencias probatorias (1); que la corte ordenó entonces al oficial proba-torio que investigara el caso del acusado y rindiera el informe correspondiente en o antes del 15 de julio; que no se dictó sentencia contra el acusado en esta última fecha por hallarse éste enfermo y que el 22 de julio, al llamarse el caso una vez más, compareció el acusado en persona y asistido de un nuevo abogado; que la corte entonces se dirigió al acusado y al *788preguntarle si había alguna razón legal por la cual no debía procederse a dictar sentencia en su contra, su abogado se expresó así:
. . El acusado el motivo que tiene señor juez es que él quiere retirar su alegación de culpabilidad y desea que se le conceda el de-recho a juicio. A esos efectos queríamos poner a declarar al acu-sado. ’ ’
La corte inmediatamente manifestó que no procedía lo solicitado y luego de otras manifestaciones posteriores y de preguntar la corte si alguien babía obligado al acusado a declararse culpable, la defensa manifestó que mediaron las circunstancias de que en esos días el acusado tenía problemas de familia y que eso lo llevó a salir del paso declarándose culpable. La corte a quo denegó entonces definitivamente la moción del acusado, declaró sin lugar igualmente la solicitud beclia por éste para que se le suspendiera la sentencia y procedió a imponerle de uno a dos años de presidio y $100’ de multa. (2)
La única cuestión levantada en apelación, como ya se ba indicado, se dirige a la actuación de la corte inferior al denegar la moción solicitando permiso para sustituir la alegación de culpabilidad por una de inocencia. Provee el artículo 164 del Código de Enjuiciamiento Criminal de Puerto Rico que:
“La confesión puede hacerse sólo por el acusado en persona, en sesión pública del tribunal. . . El tribunal puede en cualquier tiempo antes de dictar sentencia por confesión, permitir que ésta se retire y sustituya por la negación del delito imputado. ’ ’
*789Interpretando el artículo 1018 de su Código de Enjuicia-miento Criminal, que es idéntico al 164 del nuestro, las cortes de California han resuelto que el permitir a un acusado re-tirar una alegación de culpabilidad cae completamente dentro de la sana discreción de la corte sentenciadora y que con esa discreción no intervendrá el tribunal superior a no ser que se demuestre que hubo un abuso de la misma. También han decidido que como cuestión de derecho debe permitirse al acusado que retire su alegación de culpabilidad cuando la misma se ha debido a coacción, fraude o inadvertencia. People v. Wells, 175 P.2d 595 (1946); People v. Schwarz, 257 P. 71 (1927); 7 Cal. Jur., sec. 135, págs. 999 y siguientes. Véanse también 3 Am. Jur., see. 959, pág. 522 y 14 Am. Jur., see. 286, pág. 960; así como 66 A.L.R. 628 y 20 A.L.R. 1445. Estamos enteramente de acuerdo con el criterio antes ex-puesto.
En el presente caso nada hay que demuestre que se ejer-ciera coacción contra el acusado, que mediara fraude de clase alguna o que la declaración de culpabilidad se hiciera inad-vertidamente. Por el contrario, los autos demuestran que el acusado era miembro de la Policía Insular, por lo que es de inferirse tenía conocimiento de lo que su declaración de cul-pabilidad implicaba. Además, que al momento de hacer su alegación estaba asistido por dos abogados contratados por él mismo y que la hizo voluntariamente. No creemos que bajo las circunstancias concurrentes el tribunal inferior abu-sara de su discreción al denegar la moción solicitando susti-tuir la alegación del acusado, ni que cometiera error al actuar en la forma en que lo hizo.

Debe confirmarse la sentencia apelada.


 Ley número 259 de 3 de abril de 1946 ((1) pág. 535).


 En la orden dictada por la corte inferior en 26 de julio de 1949, declarando no haber lugar a fijar fianza al acusado en apelación, se hace constar que la. solicitud del acusado para que se le permitiera cambiar su alegación fué he-cha después de declarase sin lugar su moción para que se le suspendiera la. sentencia. Sin embargo, como de la transcripción de evidencia elevada apa-rece claramente que la moción para retirar su alegación de culpabilidad fué-hecha por el acusado antes de denegarse la moción que anteriormente había hecho solicitando se le permitiera acogerse a los beneficios de la ley sobre sen-tencias probatorias, hemos dado por sentado que esto último fué lo que realmente ocurrió.